Title: To James Madison from John Payne Todd, 9 October 1814
From: Todd, John Payne
To: Madison, James


        
          Dear Papa
          Ghent 9th Octr. 1814.
        
        I have just informed Mr Gallatin that Messers. Gereaux and Lewis would leave this place early tomorrow morning for Dartmouth to embark for New York in the Jenny a cartel for the exchange of prisoners.
        It has been the intention of the ministers to send despatches by this opportunity; but the uncertain situation of the negociation as Mr Gallatin expressed himself altered this determination apprehending a communication at the present stage of the negociation might cause a wavering opinion upon the final result. The moment it is desired to send despatches the Transit at Bordeaux may sail or perhaps now the Chauncey.
        This vessel it appears the Ministers have not the command of as it was their intention to have sent her about a week ago having procured a passport for this purpose. Mr Barkers agent objected to her sailing so soon. She would of carried the duplicates and the notes which have passed between the ministers and British plenipotentiaries Since the sailing of the Jno. Adams. The progress made in the negociation would be seen to be not great; it has been conducted in a manner extremely dilatory The British commissioners choosing always to refer to their Government previou[s]ly to making reply to an American note. Whether this dilatory manner of proceeding on the part of the British Gt is chosen on account of the incompetency of her Commissioners to fulfil the important duties attached to their office or from an intention to procrastinate the Negociation in order to give time to their expeditions against the United States to act, So as to be de[te]rmined by the result: and at the same time to be made acquainted by the progress in the negotiation at Vienna to what extent it will be likely a diversion of their forces may be necessary on the continent: and to have likewise the advantage of involving in uncertainty at the Congress the present Negotiations in order to serve their purposes you who are so well acquainted with he[r] policy can decide.
        The Note received last evening which I have not yet seen Mr Clay (with who⟨m⟩ I lodge) has told would give a turn to the negotiations so much so that they may yet be delayed here to the end of the Month of November. From the general observations of Mr Gallatin it must be concluded that great difficulties will exist in raising a loan in Europe. Money commands a high rate of Interest. He, jointly with Mr Adams addressed a note to our Bankers in Holland a few days after the arrival of Mr Boyd.
        About ten days ago we received the painful news of the destruction of the public buildings in Washington this Act of the enemy meets with universal execration and has induced for the first time the Paris Journals to published what was supposed Contrary to the ⟨incli⟩nations of the British

Government. I must a⟨lways⟩ regret my abscence for if I could have been servic⟨eable⟩ in no other way I might have been perhaps useful ⟨to you⟩ or my mother. I send by this opportunity some Newspapers and an article in manuscript as a specimen of one of the late essays which appeares in the Paris journals. I have reason to beleive it and probably some others to have been written by Made de Stael who requests me to make Known to you her high respect.
        I shall an opportunity to write again in a Short time. Yours Affectionately
        
          John P Todd.
        
      